Citation Nr: 0313920	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
1998, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation in excess of 
30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Peter W. Kociolek, Jr., 
attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and K.C.




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
January 1970.

This appeal initially arose from a June 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for PTSD and assigned a 10 percent evaluation, effective 
March 7, 1998.  The veteran appealed that decision to the 
Board of Veterans' Appeals (Board).  In a decision dated in 
January 2001, the Board denied entitlement to an earlier 
effective date for the grant of service connection and 
granted an initial evaluation of 30 percent for the PTSD.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).

In February 2003, the parties submitted a Joint Motion For 
Remand And To Stay Proceedings. The parties asserted that in 
adjudicating the claim, the Board failed to consider McGrath 
v. Gober, 14 Vet. App. 28 (2000).  (In that case, the Court 
held that, in determining the correct effective date for the 
grant of service connection, the date the evidence of 
entitlement is submitted to VA is not relevant.  Rather, if 
the medical evidence indicates that the veteran suffered from 
the disorder retroactively and a claim for service connection 
was pending at that time, a retroactive effective date is 
applicable.  In other words, the "date entitlement arose" in 
38 C.F.R. § 3.400(b)(2) may be prior to VA's receipt of the 
evidence of such entitlement.)  The parties further asserted 
that the Board failed to properly satisfy VA's duty to notify 
the veteran of the allocation of the burdens between him and 
VA of obtaining necessary evidence, and failed to provide 
sufficient reasons and bases to support its conclusion that 
VA provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim.  

In a February 2003 order, the Court granted the joint motion 
and vacated that part of the Board's January 2001 decision 
that denied an effective date earlier than March 7, 1998, for 
the grant of service connection for PTSD, and denied the 
initial assignment of a rating in excess of 30 percent for 
PTSD.  

The Board also observes that in a VA Form 646 dated in April 
2000, a previous representative of the veteran stated that 
the veteran is totally disabled and should be rated as such.  
Even though the veteran is receiving a non-service-connected 
pension, it appears that this is a claim for a total 
disability rating based on individual unemployability (TDIU).  
Since this matter has not been adjudicated by the RO, it is 
referred to the RO for clarification and any indicated 
action.  In this regard, the Board informs the RO that, in 
June 2003, the veteran's current representative submitted a 
copy of correspondence from the Social Security 
Administration to the veteran dated in August 1996.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Under the new law, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claims.  38 U.S.C.A. § 5103A.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in 
that it provided 30 days to respond to notice, which was 
contrary to 38 U.S.C. § 5103(b), which provides a claimant 
one year to submit evidence.  (The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2) is invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a)).  

In this case, the Board finds that VA's duties to the veteran 
under the VCAA have not been fulfilled.  The Board is unable 
to cure the procedural defect identified above, and in light 
of the Federal Circuit decision, finds that this case must be 
remanded to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(b) and 
the appropriate period of time in which to submit evidence or 
argument in response to that notice.

The Board also observes that in pleadings submitted to the 
Court in January 2003, the veteran's current representative 
asserted that records of a March and April 1994 
hospitalization at the VA Medical Center (VAMC) at Long 
Beach, California, included a March 26, 1984, medical opinion 
that the veteran had severe PTSD; and that an April 1989 VA 
Medical Certificate indicates a diagnosis of severe PTSD.  A 
detailed review of the claims file indicates that it does not 
contain the identified records.  On remand, the RO should 
secure any relevant medical records that may be available.  
See 38 U.S.C.A. § 5103A(c); see also Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  If 
such records cannot be located or do not exist, it should be 
noted in the record.




Accordingly, this case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
identify all VA health care providers 
that have treated him for PTSD at any 
time since service, to include the place 
of VA treatment resulting in the April 
1989 medical certificate described above.  
The RO should obtain records from each 
health care provider the veteran 
identifies, not already of record, to 
include the March and April 1994 hospital 
records from the VAMC at Long Beach, 
California, and the April 1989 VA medical 
certificate, noted above.  

2.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the current level of 
severity of the veteran's service-
connected PTSD.  All indicated tests 
should be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
studies.  The psychiatrist must assign a 
GAF scale score indicating the degree of 
impairment attributable to the veteran's 
PTSD.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed with regard to the 
issue on appeal.  In particular, the RO 
must ensure that the notification 
requirements and development procedures 
in sections 3 and 4 of the Act, codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied, to include which portion 
of the information and evidence necessary 
to substantiate the veteran's claims is 
to be provided by which party and the one 
year time limit to submit such 
information and evidence.  38 U.S.C. § 
5103 (a)(b); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


